BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-14-00071-CV

                     In the Interest of A.B.O. and E.B.O., Children

           (No. 72199 IN COUNTY COURT AT LAW OF LAMAR COUNTY)


TYPE OF FEE                    CHARGES        PAID      BY
MOTION FEE                           $10.00   E-PAID    JOHN R MERCY
MOTION FEE                           $10.00   E-PAID    MERCY CARTER TIDWELL, LLP
MOTION FEE                           $10.00   E-PAID    JANET L. ORR
MOTION FEE                           $10.00   E-PAID    JANET L. ORR
REPORTER'S RECORD                 $2,226.50   PAID      LANGDON DAVIS, LLP
CLERK'S RECORD                      $162.00   PAID      LANGDON DAVIS, LLP
INDIGENT                             $25.00   PAID      LANGDON DAVIS, LLP
FILING                              $100.00   PAID      LANGDON DAVIS, LLP
SUPREME COURT CHAPTER 51 FEE         $50.00   PAID      LANGDON DAVIS, LLP
STATEWIDE EFILING FEE                $20.00   PAID      LANGDON DAVIS, LLP


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                       IN TESTIMONY WHEREOF,
                                                       witness my hand and the Seal of
                                                       the COURT OF APPEALS for
                                                       the Sixth District of Texas, this
                                                       July 28, 2015.

                                                       DEBRA AUTREY, CLERK



                                                       By ___________________________
                                                                               Deputy